Title: Patrick Gibson to Thomas Jefferson, 13 November 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 13th Novr 1818
          
          Your favor of the 3d postmark’d Charlottesville the 7th was not received until the 9th which was so far unfortunate as I had the day before sold the 14 bars condemn’d flour to Sterling J: Crump at $6—the proceeds however shall be held subject to the order of T: E: Randolph & Colclaser—I shall attend to your instructions, relative to the distinction you wish observed in the several parcels of flour—
          I have paid your dfts to Leitch $400 I: Garrett $12026/ and to A Robertson $303.4100—With sincere wishes for your restoration to health
          
            I am with much respect Yours
            Patrick Gibson
          
        